DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16-18, and 20-26 are rejected under 35 U.S.C. 102a1 as being anticipated by Paramasivam et al. (US 10,494,030 B1).
With respect to claims 14 and 24, Paramasivam et al. discloses a high-voltage vehicle battery storage housing 14 with a plurality of fastening elements 72, 82, and a base element 50 for securing said housing to a frame or bodyshell of said vehicle, said base element including a framework of webs 54, 58, as shown in figures 5 and 5.


    PNG
    media_image1.png
    251
    513
    media_image1.png
    Greyscale


With respect to claim 16, said fastening elements 72 are located at crossing points of said webs 54, 58, as shown in figure 4.
With respect to claim 17, said fastening elements include bores 76, 78, as shown in figure 5.
With respect to claim 18, said webs 58, 54 are bordered by said bores 76, 78, as shown in figure 5.
With respect to claim 20, said fastening element 72 project beyond said webs for engaging a bodyshell or frame of said vehicle, as shown in figure 4.
With respect to claims 21 and 22, said base element and all said webs bear against said bodyshell or frame when said fastening elements are fastened, as shown in figure 3.
With respect to claim 23, said fastening elements 76, 78 are integrated into said base element, as shown in figure 5.
With respect to claims 25 and 26, said housing 14 includes end-to-end fastening apparatus along the sidewalls, extending perpendicularly to said sidewall, as shown in figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Paramasivam et al., as applied to claim 14.
With respect to claim 15, the method of manufacturing said base member has been given little patentable weight unless it produces an unexpected result.  The base member of Paramasivam et al. appears capable of being manufactured by casting or forging and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the fastening apparatus of Paramasivam et al. by casting or forging in order to form a strong connection without welding.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618